DETAILED ACTION	
The present application, filed on or after March 16, 2013, is being examined under the first to file provisions of the AIA .
	
Information Disclosure Statement
The Information Disclosure Statement, filed on 13 March 2020, complies with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.

	Status of Claims

Claims 1-9 were originally presented having a filing date of March 13, 2020 and claiming priority to PCT/JP2017/036700, filed on October 10, 2017.    A Preliminary Amendment was filed on March 13, 2020.  Claims 1-4 and 6-9 were amended, claim 5 was canceled and claim 10 was added via the Preliminary Amendment.
	
Drawings
The drawings, filed on 13 March 2020, are accepted by the Examiner.

Claim Objections 
Claim 8 is objected to because of the following informalities:
the period after the term "is traveled" in Ln. 9 should be a semicolon.   Appropriate correction is required.

Claim Interpretation 35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption, that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f)  because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“the travel situation acquisition unit that acquires” in claim 9, Ln. 4; and 
“the control unit that executes” in claim 9, Ln. 5.

If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, and 6-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1 the recitation "the history information," in Ln. 1, again at line 16 and again at Ln. 18 (three instances), is unclear.  Specifically, it is unclear to the examiner if these instances of “the history information” are referring back to “history information” recited at claim 1, ln. 4, “the stored history information” recited at claim 1, ln. 10, or “the specified history information” recited at claim 1, ln. 11-12.  It is unclear exactly what history information is being updated and or being used to disallow the sailing control.   
Claims 2-4 and 7 are also rejected based on their dependence on claim 1.
Claim 8 recites the limitation “the history information” in Ln. 12, 13, and 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “history information” in Ln. 7 and Ln. 12.  It is unclear whether these two recitations are different or the same. If the same, Examiner recommends amending the second recitation, in Ln. 12, to read “the history information.”  If different, the recitations need to be differentiated. 
In claim 9 the recitation "the history information," in Ln. 1, again at line 19 and again at Ln. 21 (three instances), is unclear.  Specifically, it is unclear to the examiner if these instances of “the history information” are referring back to “history information” recited at claim 9, ln. 7, “the stored history information” recited at claim 9, ln. 13, or “the specified history information” recited at claim 9, ln. 14-15.  It is unclear exactly what history information is being updated and or being used to disallow the sailing control.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication Number 2015/0315991 to Miura et. al (hereafter Miura).
As per claim 10, Miura discloses:
A vehicle control method in which a sailing control for traveling under inertia is executed when a host vehicle is traveling, the vehicle control method (see at least Miura, paragraph 0007, disclosing a vehicle control system; paragraph 0017 disclosing a neutral costing control, a free-run stop and start control, a deceleration-based stop and start control, and a stop-based stop and start control; and paragraphs 0013 and 0085, disclosing that engine is rotated passively by an inertial force so that an engine braking force is applied to the vehicle) comprising:
storing a history of the sailing control as history information each time the sailing control is executed (see at least Miura, Fig. 23, showing step S401, read learned value, and step S404, execute control based on past record; and Fig. 20, step S304, S309 showing learned during Execution),
in which the history information includes a current host vehicle position and information concerning a current surroundings status or driver operations, and is classified according to situations in which the sailing control was canceled (see at least Miura, paragraph 0069, disclosing that the starting point and the end point of the learning zone are determined on the basis of the running information and the environmental information of the vehicle, and a kind of the control, a vehicle speed and
when a prescribed sailing condition is fulfilled (see at least Miura, Fig. 23, showing step S404 of executing control based on past record in the learning zone concerned, see also paragraph 0122):
specifying a current travel situation (see at least Miura, Fig. 1, step S1 of setting learning Zone and Learn Road / Running information; paragraph 0051 disclosing that at step S1 a learning zone is set, and road information and running information including fuel consumption within the learning zone is learned),
specifying the history information that corresponds to the current travel situation is from the history information that was stored (see at least Miura, paragraph 0069, disclosing that the starting point and the end point of the learning zone are determined on the basis of the running information and the environmental information of the vehicle, and a kind of the control, a vehicle speed etc. are learned within the learning zone, also disclosing that the each collected data (i.e. learned value) about the kind of control, a fuel consumption and so on is individually associated with the learning zone and stored in a database),
determining whether to allow or disallow the sailing control based on the history information that was specified (see at least Miura, Fig. 20; see also Figs. 8A, B and C, showing the history information), and
executing the sailing control upon determining the sailing control has been allowed (see at least Miura, Fig. 20, showing steps S307, S308, S313, S314 and S315).

Allowable Subject Matter
Claims 1 and 7-9 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.  Claims 2-4, and 6 are allowable based upon their dependence on independent claim 1.
The following is the examiner’s statement of reasons for allowability:
The closest prior art Miura teaches:
The present invention relates to a vehicle control system for executing a fuel saving control effectively by making an assessment of effectiveness of the control based on a learned value obtained from an actual running. The vehicle control system is configured to execute the fuel saving control by stopping fuel supply to an engine upon satisfaction of a predetermined condition. The control system makes an assessment of the fuel saving control by learning fuel consumption within a predetermined learning zone, and inhibits the fuel saving control or executes another control in the learning zone next time the vehicle travels through the learning zone, if the assessment shows a fact that the fuel saving control executed in the learning zone did not effective to save fuel.

In regard to independent claim 1, Miura either individually or in combination with other art of record, fails to teach or render obvious:
setting an update frequency index that establishes a frequency to update the history information, and
allowing the sailing control and updating the history information at the frequency corresponding to the update frequency index even upon determining that the sailing control is to be disallowed based on the history information. 
In regard to independent claim 8, Miura either individually or in combination with other art of record, fails to teach or render obvious:
executing the sailing control upon determining the sailing control has been allowed, setting an update frequency index that establishes a frequency to update the history information, and
allowing the sailing control and updating the history information at the frequency corresponding to the update frequency index even upon determining that the sailing control is to be disallowed based on the history information.
In regard to independent claim 9, Miura either individually or in combination with other art of record, fails to teach or render obvious:
sets an update frequency index that establishes a frequency to update the history information; and
allows the sailing control and updates the history information at the frequency corresponding to the update frequency index even upon determining that the sailing control is to be disallowed based on the history information.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner




/PATRICK M BRADY/Examiner, Art Unit 

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666